          Case 1:20-cv-00889-MAD-TWD Document 8 Filed 08/31/20 Page 1 of 4




                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL

    LETITIA JAMES                                                                         212.416.8965
    ATTORNEY GENERAL                                                                Monica.Connell@ag.ny.gov

BY ECF                                                                         August 31, 2020
Hon. Mae A. D’Agostino
United States District Judge
James T. Foley U.S. Courthouse
445 Broadway
Albany, New York 12207

                    Re:    NRA v. James, NDNY Case No. 20-cv-889 (MAD/TWD)

Dear Judge D’Agostino:

          The Office of the Attorney General (“OAG”) represents Letitia James, Attorney General

of the State of New York (“the Attorney General”) in the above-referenced action. Pursuant to

2(A) of the Court’s Individual Rules and Practices, the OAG seeks leave to move to dismiss this

action in its entirety and requests a stay of discovery pending resolution of this motion.

          The National Rifle Association (“NRA”) is a not-for-profit entity chartered in New York,

and as such is subject to the regulatory oversight of the OAG’s Charities Bureau. Compl. ¶¶ 1,

22. The NRA filed the instant action hours after the Attorney General filed a 163-page complaint

against the NRA and four of its current and former leaders containing detailed allegations of,

inter alia, systemic self-dealing, misuse of charitable assets, and false filings (the “Charities

Bureau Action”).1 The NRA claims that the Attorney General’s investigation, which began over

a year and a half ago and ended with the commencement of the Charities Bureau Action, was an


1
 People of the State of New York by Letitia James, Attorney General of the State of New York v.
The National Rifle Association of America, Inc., et al., Supreme Court N.Y. Co. Index No.
451625/2020. The OAG intends to ask the Court to take judicial notice of the Charities Bureau
Action. See Faulkner v. Verizon Comm., Inc., 156 F.Supp.2d 384, 391 (S.D.N.Y.2001).
                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8401 ● WWW.AG.NY.GOV
                Case 1:20-cv-00889-MAD-TWD Document 8 Filed 08/31/20 Page 2 of 4
Page 2                                                                                                 August 31, 2020


         act of First Amendment retaliation. But abuse of charitable assets and improper administration of

         charitable organization is not protected by the First Amendment. Nor can the NRA effectively

         immunize itself and avoid liability with baseless allegations of bias. Respectfully, for the reasons

         set forth below and others, the NRA’s complaint should be dismissed.

                                       Grounds for Dismissal of the Complaint

                 First, the Eleventh Amendment bars the NRA’s claims for damages and retroactive

         injunctive relief against the Attorney General in her official capacity. Seminole Tribe of Fla. v.

         Florida, 517 U.S. 44, 54 (1996); see also Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S.

         89, 102 (1984) (barring state law claims). In challenging the investigation, the NRA seeks relief

         that is retroactive and is thus not subject to the Ex parte Young exception to Eleventh

         Amendment immunity. See Baba v. Japan Travel Bur. Int'l, Inc., 111 F.3d 2, 5 (2d Cir.1997).

                Second, the NRA’s action is barred by claim and issue preclusion. During the course of

         the OAG investigation, the NRA commenced a state court proceeding relating to a third-party

         subpoena. NRA v. James, Sup. Court, N.Y. Co. Index No. 158019/2019 (“North Matter”). In that

         matter, the NRA argued that the OAG’s investigation and subpoenas issued thereunder were in

         retaliation for the NRA’s speech. See North Matter, Dkt # 43, pp. 4-5. The court rejected the

         NRA’s arguments. Dkt. # 56. As a result, the NRA is barred from litigating the matter again

         here. See, e.g., Miller v. City of New York, 2019 WL 2164100, at *2-3 (E.D.N.Y. May 10, 2019).

                Third, the NRA’s first cause of action, a First Amendment retaliation claim challenging

         the OAG’s investigation is subject to dismissal on a number of grounds. As an initial matter, “the

         First Amendment does not shield fraud,” Illinois ex rel. Madigan v. Telemarketing Assocs., 538

         U.S. 600, 612 (2003), and states have an important interest in anti-fraud and charities law

         enforcement. Citizens United v. Schneiderman, 882 F.3d 374, 385 (2d Cir. 2018). Further, the




                28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8401 ● FAX (212) 416-8393 ● WWW.AG.NY.GOV
                Case 1:20-cv-00889-MAD-TWD Document 8 Filed 08/31/20 Page 3 of 4
Page 3                                                                                                 August 31, 2020


         NRA cannot plausibly allege but-for causation, as it must. Nieves v. Bartlett, 139 S.Ct. 1715,

         1722 (2019) (“It is not enough to show that an official acted with a retaliatory motive and that

         the plaintiff was injured—the motive must cause the injury. Specifically, it must be a ‘but-for’

         cause, meaning that that the adverse action against the plaintiff would not have been taken absent

         the retaliatory motive.”). On the face of its own pleading, and, independently, on the basis of

         facts of which the Court can take judicial notice, the NRA cannot plausibly allege that there was

         no legitimate basis for the investigation into its violations of not-for-profit law. Nor has the NRA

         alleged an actionable injury of chilled speech or other concrete harm caused by the investigation,

         as it must. Dorsett v. Cnty. of Nassau, 732 F.3d 157, 160 (2d Cir. 2013).

                Fourth, the NRA’s second cause of action is subject to dismissal as it merely asserts a

         claim under the Declaratory Judgment Act, which is a procedural mechanism that does not create

         an independent claim. Merola v. Cuomo, 2019 WL 4857462, at *1 n.2 (N.D.N.Y. Oct. 2, 2019).

                Fifth, even if the NRA could state a claim under 42 U.S.C. § 1983 against the Attorney

         General in her individual capacity, such claim would be barred by her absolute immunity that

         attains to decisions to prosecute, and by qualified immunity. See Spear v. Town of West

         Hartford, 954 F.2d 63, 66 (1992); Butz v. Economou, 438 U.S. 478, 515 (1978); Pearson v.

         Callahan, 555 U.S. 223, 231 (2009). Further, the injunctive relief the NRA seeks is not available

         against the Attorney General in her individual capacity. Corr. Officers Benevolent Ass'n v.

         Kralik, 2009 WL 856395, at *8 n.7 (S.D.N.Y. Mar. 26, 2009).

                Finally, given the pending Charities Bureau Action addressing the NRA’s alleged

         violations of New York’s statutory scheme for the oversight of not-for-profit entities, it is

         respectfully submitted that abstention is appropriate here. See Burford v. Sun Oil Co., 319 U.S.

         315 (1943); Younger v. Harris, 401 U.S. 37 (1971).




                28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8401 ● FAX (212) 416-8393 ● WWW.AG.NY.GOV
               Case 1:20-cv-00889-MAD-TWD Document 8 Filed 08/31/20 Page 4 of 4
Page 4                                                                                                 August 31, 2020


                                                     Request for Relief

                In light of the foregoing, the Attorney General seeks leave to move to dismiss and asks

         for a stay of discovery pending resolution of her motion pursuant to FRCP 26(c)(1). See, e.g.,

         Dabney v. Maddock, 2011 WL 7479164, at *11 (N.D.N.Y. Nov. 29, 2011).

                                                                    Respectfully,

                                                                    s/ Monica Connell
                                                                    Monica Connell
                                                                    Assistant Attorney General
                                                                    Phone: (212) 416-8965
                                                                    Fax: (212) 416-6009
                                                                    E-mail: Monica.Connell@ag.ny.gov
                                                                    Admission to N.D.N.Y. pending

                                                                    Yael Fuchs
                                                                    Assistant Attorney General
                                                                    Phone: (212) 416-8391
                                                                    E-mail: Yael.Fuchs@ag.ny.gov
                                                                    Motion for admission pro hac vice
                                                                    forthcoming

                                                                    Stephen C. Thompson
                                                                    Assistant Attorney General
                                                                    Phone: (212) 416-6183
                                                                    E-mail: Stephen.Thompson@ag.ny.gov


         cc:    Counsel of record (by ECF)




                28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8401 ● FAX (212) 416-8393 ● WWW.AG.NY.GOV
